Citation Nr: 0820272	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, claimed as residuals of ingestion of liquid from 
a soda/acid fire extinguisher.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The appellant has active duty training from November 26, 1984 
to December 21, 1984 as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).

FINDING OF FACT

There is no nexus between the appellant's current 
gastrointestinal disability and a disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
gastrointestinal disability, claimed as residuals of 
ingestion of liquid from a soda/acid fire extinguisher, have 
not been met.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

The appellant was provided with a March 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of digestive problems.  The letter 
told him what evidence VA would obtain, what evidence he was 
expected to provide, and what assistance VA could provide the 
appellant in obtaining this evidence.  Finally, the letter 
notified the appellant that he should submit any relevant 
evidence.  This letter met the duty to notify the appellant 
in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was not provided specific information as to how 
to substantiate veteran status, but he was provided 
information as how to substantiate entitlement to service 
connection.  He would substantiate veteran status if he 
substantiated his entitlement to service connection.  
38 U.S.C.A. § 101(24).  Hence, when he was told how to 
substantiate a service connection claim, he was told how to 
substantiate his status as a veteran.

The second and third elements of Dingess notice were provided 
in the March 2005 letter.  The appellant, however, did not 
receive notice about what evidence was needed to establish a 
rating or notice regarding an effective date until he 
received the March 2006 letter.  The Court has held that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because the appellant's claim regarding his gastrointestinal 
disability is being denied, and no rating or effective date 
is being assigned, he has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the 
development of his claim.  VA states that inpatient clinical 
treatment records for any treatment provided to an active 
duty member at an Army hospital are retained at that treating 
facility for one year before being forwarded to National 
Personnel Records Center (NPRC).  M21-1MR, Part III, Subpart 
iii, 2.B(12)(c) (December 13, 2005).  The appellant's service 
treatment records from Reynold Army Community Hospital in Ft. 
Sill, Oklahoma have been obtained from NPRC.  The appellant 
has submitted private treatment records in support of his 
claim.  

Although the RO has expended some effort to obtain the 
appellant's personnel records without success, the Board 
finds that the appellant's personnel records could not 
substantiate any element of his claim.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

No VA medical examination has been conducted or medical 
opinion obtained with respect to the appellant's claim.  
There is, however, no competent evidence relating a current 
disability to a disease or injury in service.  The appellant 
has not reported a continuity of symptomatology, and clinical 
evidence indicates that the onset of gastrointestinal 
symptoms was in 1993.  The appellant contends that he has a 
current disability as the result of exposure to residue from 
a fire extinguisher.  He is not competent to express an 
opinion as to medical causation, and no competent medical 
professional has linked any current disability to this 
incident.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
An examination is therefore, not required.

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the appellant's claim.  


Service Connection

The appellant contends that he ingested sulfuric acid during 
his service which has lead to his current gastrointestinal 
disability.  The appellant contends that he ingested this 
chemical while he was extinguishing a fire in his barracks.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The appellant's service treatment records demonstrate that he 
was treated in December 1984 for enuresis (bed wetting).  The 
appellant was discharged on December 21, 1984.  There are no 
records of treatment for any other disease or injury during 
active duty for training.

Private treatment records demonstrate that the appellant was 
seen in May 1997, when it was reported that for the past two 
to three weeks he had been experiencing a burning, gnawing, 
epigastric discomfort.  The impression was gastritis 
"undoubtedly exacerbated by dietary indiscretions".   A 
June 1997 upper gastrointestinal X-ray series found that the 
appellant had a normal gastrointestinal tract and ruled out 
ulcers.

In April 2002, the appellant's private physician reported 
that the veteran had gastroesophageal reflux disease (GERD) 
and advised him of the resulting dietary restrictions

In November 2004, the appellant complained of chronic 
diarrhea.  His private physician suspected irritable bowel 
syndrome.  The private physician also noted that the 
appellant's condition might be related, in part, to 
prescription medications he had been taking for unrelated 
illnesses.  

The appellant has a current disability as he has been found 
to have gastritis and GERD by his private physicians.  
Although not documented in the record, the veteran is also 
competent to report his exposure to the contents of a fire 
extinguisher during active duty for training.  

However, no competent evidence has been presented linking a 
current gastrointestinal disability to the fire extinguisher 
exposure or to any other in-service disease or injury.  As 
noted earlier the veteran has not reported a continuity of 
symptomatology, the evidence suggests the onset of symptoms 
many years after service, and no competent medical 
professional has linked a current disability to service.

The appellant contends that his current gastrointestinal 
disability is related to an injury he experienced during 
service, but as a lay person, he is not qualified to express 
a competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the lack of evidence of a nexus between a current 
disability and service, the Board finds that a preponderance 
of the evidence is against the claim.  That being the case, 
the reasonable doubt does not arise, and the claim must be 
denied.  38 U.S.C.A. §5107(b)(West 2002).



ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


